Citation Nr: 1418310	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-13 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for a skin disability, to include onychomycosis and vitiligo with psoriasis.  

2.  Entitlement to service connection for an eye disability, to include cataracts, ocular hypertension, and glaucoma, as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 1968.  

This appeal comes to the Board of Veterans' Appeals (the Board) from October 2007 and January 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Clarification of the procedural history of the Veteran's claims on appeal is warranted.  The Veteran was granted service connection for onychomycosis and assigned a noncompensable disability rating in a September 2004 RO decision which also denied service connection for vitiligo and psoriasis.  The October 2007 RO decision increased the assigned disability rating for onychomycosis and vitiligo/psoriasis to 30 percent, effective April 4, 2007. (emphasis added).  The Veteran submitted a January 2008 claim for service connection for ocular hypertension and cataracts, and a subsequent February 2008 statement which added glaucoma to his eye-related claim and provided detail as to the severity of his skin conditions; the Board has liberally interpreted this as a notice of disagreement with the prior October 2007 decision.  A January 2009 RO decision denied service connection for ocular hypertension and cataracts; the Veteran's timely notice of disagreement on that issue followed in October 2009.  

In March 2010, the RO issued a statement of the case (SOC) which discussed the Veteran's claims of service connection for ocular hypertension and cataracts as well as entitlement to an increased rating for onychomycosis and vitiligo/psoriasis. (emphasis added).  The Veteran submitted a timely VA Form 9 substantive appeal in April 2010 which indicated his intent to appeal all issues listed on the SOC and requested a hearing before the Board.  

Also in March 2010, the RO issued a proposed reduction of the evaluation of onychomycosis and vitiligo/psoriasis from 30 percent to 0 percent.  The decision stated that service connection was properly established for onychomycosis; however, the October 2007 rating decision erroneously included the two unrelated skin conditions of vitiligo and psoriasis in the evaluation of onychomycosis.  Therefore, the RO held that the October 2007 decision contained clear and unmistakable error.  

Thereafter, the RO issued an August 2010 decision which implemented the proposed rating reduction and assigned a noncompensable evaluation for onychomycosis from November 1, 2010.  

The Veteran filed a notice of disagreement concerning the August 2010 decision; however, the RO subsequently issued a May 2011 decision which restored the 30 percent disability rating for onychomycosis and vitiligo/psoriasis, effective November 1, 2010.  Given this, the Board finds that a disability rating reduction was never actually effectuated by the RO; therefore, the Veteran's notice of disagreement on that point is moot.  

The Veteran had previously submitted an April 2010 request for a predetermination hearing; this was held in April 2013 and a transcript of the hearing is of record.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the San Antonio RO in September 2013.  A transcript of the hearing is of record.  Following the hearing, the record was left open for an additional 30 days pending receipt of additional evidence.  In February 2014, the Board received additional evidence including a waiver of consideration by the agency of original jurisdiction (AOJ); it has been associated with the claims folder and considered by the Board herein.  

Regarding the Veteran's increased rating claim on appeal, the Board finds that a liberal interpretation of the Veteran's claim for specific conditions of onychomycosis, vitiligo, and psoriasis is more appropriately construed as a claim for a skin disability, to include onychomycosis, vitiligo, and psoriasis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability).  Thus, when considering the Veteran's skin conditions as a whole skin disability, the RO's October 2007 decision which granted an increased 30 percent disability rating for onychomycosis and vitiligo/psoriasis was proper.  

In that same context, the Veteran's medical records reflect diagnoses of cataracts, ocular hypertension, and glaucoma.  The Board has characterized the Veteran's service connection claim as entitlement to service connection for an eye disability, to include cataracts, ocular hypertension, and glaucoma, as secondary to diabetes mellitus.  See id.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issue of entitlement to service connection for an eye disability, to include cataracts, ocular hypertension, and glaucoma, as secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 11, 2008, the Veteran's vitiligo/psoriasis was manifested by skin lesions which affected 30 percent of the entire body.  

2.  From September 11, 2008, the Veteran's vitiligo has affected exposed areas including his face, arms, hands, and legs.  

3.  From September 11, 2008, the Veteran's psoriasis affected at least 5 percent, but less than 20 percent of the entire body; since February 28, 2013, the Veteran's psoriasis has required constant systemic therapy in the form of daily oral acitretin medication.  

4.  The Veteran's diagnosed onychomycosis has not manifested to a compensable degree for any period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for vitiligo/psoriasis have been met prior to September 11, 2008.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2013).  

2.  The criteria for an increased disability rating in excess of 30 percent for vitiligo have not been met from September 11, 2008.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7823 (2013).  

3.  The criteria for a 10 percent disability rating for psoriasis have been met effective September 11, 2008 to February 28, 2013; thereafter, the criteria for a 60 percent rating have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7816 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  While it does not appear that the Veteran was ever provided with proper notice concerning his increased rating claim, the Board finds that the record, including statements of the Veteran and his representative, indicate that he had actual knowledge of the evidence required to substantiate his claim, namely that his symptoms has increased in severity.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records and associated them with the claims file.  The Veteran was afforded VA examinations in June 2007 and September 2008 which the Board finds to be adequate as the examiners considered the Veteran's relevant medical history and provided sufficiently detailed descriptions of the Veteran's disabilities necessary to address the applicable rating criteria.  

A Veterans Law Judge who conducts a Board hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  At the September 2013 Board videoconference hearing, the Veteran, assisted by his representative, appeared and testified before the undersigned Acting Veterans Law Judge, who fully explained the issues and suggested the submission of evidence that may substantiate the claim.  The Veteran has not asserted that VA failed to comply with these duties or identified any prejudice in the conduct of the Board hearing.  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  However, for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

The Veteran filed his claim for an increased rating for onychomycosis and vitiligo with psoriasis in February 2008; therefore, the relevant temporal period is from February 2007 to the present.  

The October 2007 RO decision rated the Veteran's onychomycosis and vitiligo/psoriasis under Diagnostic Code (DC) 7899-7806.  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20 (2013).  Such ratings are to be "built-up" by selecting the first two digits from that part of the schedule most closely identifying the part of the body involved, and the last two digits 99, indicating an unlisted condition.  38 C.F.R. § 4.27 (2013).  Further, hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  Id.  Therefore, DC 7899-7806 indicates an unlisted skin condition rated as dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2013).  

Under this diagnostic code, dermatitis or eczema is rated under the specific criteria provided in Code 7806 or is rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  The Board finds that rating the Veteran's onychomycosis and vitiligo/psoriasis as scars or disfigurement of the head, face, or neck is not appropriate.  The record is negative for medical evidence of scarring related to the Veteran's skin conditions, neither has he reported such.  Similarly, there is no medical or lay evidence of disfigurement related to his skin conditions, but for the depigmentation caused by vitiligo, which is adequately contemplated under the assigned diagnostic code.  Thus, it is clear that disfigurement or scarring is not the predominant disability resulting from the Veteran's skin conditions and the Board will rate the condition under the specific provisions of the assigned diagnostic code, with other applicable codes discussed and utilized as appropriate below.  

DC 7806 provides that dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated as 30 percent disabling.  38 C.F.R. § 4.118, DC 7806.  Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated as 60 percent disabling, the maximum rating allowed under DC 7806.  38 C.F.R. § 4.118, DC 7806.  

The Board notes that there are other potentially applicable diagnostic codes within the rating schedule for skin disorders.  The Board has considered the applicability of other diagnostic codes in light of the Veteran's symptoms and diagnoses, most particularly DC 7816 for psoriasis and DC 7823 for vitiligo.  DC 7816 contains identical criteria as DC 7806 discussed above, only as applied to psoriasis specifically.  38 C.F.R. § 4.118, DC 7816.  DC 7823 allows a maximum 10 percent disability rating for vitiligo which affects exposed areas and a noncompensable disability rating for vitiligo with no exposed areas affected.  38 C.F.R. § 4.118, DC 7823.  The Board notes that a 60 percent disability is the highest available disability rating under DC 7806 or DC 7816, and indeed the highest available disability rating under most of the rating criteria for skin conditions.  See 38 C.F.R. § 4.118.  While a higher 100 percent disability rating may be assigned for exfoliative dermatitis under DC 7817 where there is a generalized skin disorder with systemic manifestations such as fever, weight loss, or hypoproteinemia, see 38 C.F.R. § 4.118, DC 7817, there is no competent evidence of any such symptoms and the September 2008 examiner specifically noted that the Veteran's skin conditions were not productive of such symptoms.  Further discussion of applicable diagnostic codes will follow as appropriate.  


II.A.  Prior to September 11, 2008

The Veteran was afforded a VA examination through QTC Medical Services (QTC) in June 2007.  The Veteran provided a medical history and complained of skin problems of psoriasis and vitiligo for the past 9 years.  He reported the following skin treatment:  clotrimazole, clobetasol, tazorac, selenium furamide, and calciprotein.  Physical examination revealed signs of skin disease without scarring.  The examiner found vitiligo and psoriasis of the Veteran's arms, elbows, abdominal wall and thighs with the following characteristics:  ulceration, exfoliation, rusting, and induration of more than 6 square inches.  Skin lesions were present in none of the exposed areas; however, coverage relative to the whole body was 30 percent.  The examiner also documented onychomycosis of the Veteran's bilateral toes, which covered 1 percent of the Veteran's whole body and no exposed areas.  

The Board finds that the examiner's opinion is adequate as he obtained a history from the Veteran, considered the Veteran's disabilities, and based upon a physical examination provided information necessary to address the applicable rating criteria.  The Board notes that the coverage of the skin disorder was described as skin lesions, which does not distinguish between the two conditions of vitiligo or psoriasis; nevertheless, given the examiner's finding that skin lesions from psoriasis and/or vitiligo were present over 30 percent of the Veteran's whole body, the Board finds that the criteria for a 30 percent disability rating have been met under DC 7806.  


II.B.  From September 11, 2008

The Veteran submitted a February 2008 statement that his vitiligo covered 75 percent of his body and that he had been on topical corticosteroid therapy for over a year.  The Veteran is competent to relate observable symptoms, including how vitiligo affects the pigmentation of his skin.  He is also competent to report his personal knowledge regarding his treatment regimen.  However, the Board declines to assign a disability rating based solely upon the Veteran's estimation of the extent of his skin condition in February 2008.  Rather, the Board finds it most appropriate to consider findings as documented by a trained medical professional with experience in observing and documenting the severity and extent of dermatologic conditions.  

Indeed, a subsequent VA QTC examination in September 2008 contains findings which warrant a staged rating.  The examiner noted a diagnosis of psoriasis and vitiligo in 1999 and treatment including fluocinonide topical solution, tazarotene topical gel and clobetasol ointment, each used regularly by the Veteran.  Vitiligo was noted to affect his face, trunk, arms, hands, and legs.  Psoriasis presented as a few plaques with scant involvement to the elbows and hands.  The examiner documented vitiligo which affected 90 percent of the Veteran's body and psoriasis which affected approximately 8-10 percent of his body.  The Board finds that the examiner's opinion is adequate as he obtained a history from the Veteran, considered the Veteran's disabilities, and based upon a physical examination provided information necessary to address the applicable rating criteria.  

As noted above, DC 7823 includes criteria to rate vitiligo specifically, with a maximum available rating of 10 percent for exposed areas affected.  Given the September 2008 examination finding of vitiligo affecting his face, arms, hands, and legs, the Veteran meets this criteria as of the date of examination on September 11, 2008.  See 38 C.F.R. § 4.118, DC 7823.  

Additionally, the Board finds that the September 2008 examination findings warrant an additional rating for psoriasis under DC 7816.  The examination noted the vitiligo and psoriasis manifested as different symptomatology, including depigmentation and plaques respectively; therefore, the prohibition against pyramiding is not violated by assigning a separate rating for psoriasis.  Given the finding that the Veteran's psoriasis affected approximately 8-10 percent of his body, the Board finds a 10 percent disability rating appropriate under DC 7816, from September 11, 2008, the date of the examination with its documented findings.  

Regarding the Veteran's previously diagnosed onychomycosis, the Board notes that during the September 2013 Board hearing, the Veteran testified regarding a recent surgery on his toe and stated that his toenail fungus caused an infection.  The Board finds that VA treatment records from April 2012 reflect that the Veteran had surgery on his right hallux medial nail border for an ingrown toenail.  While an April 2012 podiatry note also indicates medial side paronychia, a nail fungus, there is no indication as to the extent of the coverage or any other resulting symptoms which would allow the Board to assign a compensable rating for onychomycosis.  Additionally, there is no indication that the notation, or the ingrown toenail which required surgery, is related to the Veteran's diagnosed onychomycosis, which was not included in a concurrent or subsequent active problem lists.  


II.C.  From February 28, 2013

Following the Veteran's September 2013 hearing, he submitted additional evidence consisting of VA treatment records.  Review of these records indicates relevant documentation of the Veteran's skin conditions and treatment which warrants an additional staged rating.  

Specifically, the Board notes a February 28, 2013 dermatology note which documents a follow up visit concerning the Veteran's skin conditions.  At that time the Veteran complained of a recent psoriasis flare within the past few months.  He reported that he had previously been using topical treatment, but that it was not clearing the condition.  The physician examined the Veteran and noted erythematous scaly papules on his arms, abdomen, back, and legs, in addition to a few plaques on his elbows and knees.  The physician discussed treatment options and prescribed Soriatane (acitretin), a systemic oral medication, for the Veteran's psoriasis.

Subsequent VA treatment records from July 2013 confirm the Veteran's continued daily use of the acitretin, which had improved his psoriasis symptoms.  The Veteran also reported at the September 2013 Board hearing that he continued to take the oral medication, which had been "pretty effective" in treating his psoriasis, although he continued to use topical treatments for flare ups.  

Regarding the Veteran's previously diagnosed onychomycosis, the Board notes that a June 2013 podiatry note documents no findings of toenail infection and no paronychia; further, onychomycosis was not included in active problem lists.  

The Board finds the evidence from February 28, 2013 (the date the Veteran was prescribed a daily, oral medication for psoriasis) warrants a 60 percent rating for psoriasis under DC 7816, as the medical evidence and Veteran's testimony shows that from that date he has required constant or near-constant systemic therapy, specifically acitretin medication, during the past 12-month period.  The Board again notes that assigning separate ratings for psoriasis and vitiligo does not constitute pyramiding as the conditions are manifested as different symptomatology.  See 38 C.F.R. § 4.14.  


II.D.  Extraschedular consideration

The Board has also considered whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran's skin conditions of psoriasis and vitiligo manifest as skin lesions, plaques, and depigmentation which require topical treatment and oral medication.  The Board has considered the medical and lay evidence of record and determines that the regular schedular ratings contemplate all manifestations of the disabilities.  The rating criteria provides for evaluations that contemplate the types and severity of the Veteran's skin disabilities.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claims and the Board declines to remand the issue for referral for extraschedular consideration.  

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by the service-connected skin conditions.  During the September 2013 Board hearing, he did not testify as to the impact of the condition on employment.  Rather, a VA form submitted in connection with the claim indicates that he left his job as a sheet metal mechanic due to a reduction in force.  The Board finds that the record has not raised an implied claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased disability rating in excess of 30 percent for a skin disability, to include onychomycosis and vitiligo with psoriasis, is denied prior to February 28, 2013.  

A separate disability rating of 10 percent rating for psoriasis is granted from September 11, 2008 to February 28, 2013; thereafter, an increased disability rating of 60 percent for psoriasis is granted.  


REMAND

The Veteran's claim of entitlement to service connection for an eye disability, to include cataracts, ocular hypertension, and glaucoma, as secondary to diabetes mellitus, must be remanded for further development.  The Board regrets any additional delay this may cause in the processing of the Veteran's claim, but such development is necessary in order to fully address the Veteran's claim.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

To date, the Veteran has been provided numerous examinations regarding his claimed eye disability which resulted in conflicting opinions regarding his conditions; however, the Board finds that none of the examinations adequately addressed his theory of service connection for an eye disability on a secondary basis.  Additionally, the Board finds that none of the examiners provided sufficient rationale to support their opinions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As most of the probative value of a medical opinion comes from its reasoning, it is imperative that VA obtains an adequate examination and opinion, supported by detailed rationale, which reconciles the conflicting evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current eye disability.  The claims file and all other pertinent records, including electronic records, must be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:  

a.  Is it as likely as not (a 50 percent probability or greater) that any eye disability, to include cataracts, ocular hypertension, and glaucoma, is related to the Veteran's active service?  

b.  Is it as likely as not (a 50 percent probability or greater) that any current eye disability, to include cataracts, ocular hypertension, and glaucoma, is caused by the Veteran's service-connected diabetes mellitus?  

c.  If not, is it at least as likely as not (a 50 percent probability or greater) that any current eye disability, to include cataracts, ocular hypertension, and glaucoma, is aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus?  

A complete and detailed rationale must be provided for each opinion that is rendered.  Further, the examiner is asked to reconcile any opinion rendered with the prior medical examinations and opinions of record from July 2007, October 2007, February 2008 (two different examinations), and September 2008 (with a December 2008 addendum).  

2.  Following the completion of the above, readjudicate the remaining claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and should be given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


